WEICK, Circuit Judge
(dissenting).
In my judgment, there is not substantial evidence from which the Board could find that W. C. Keaton, former Mayor of Hohenwald, acted as the agent of the Company.
None of the facts relied upon by the majority or the Board is, in my opinion, sufficient, considered separately or in totality, to justify the finding that Mayor W. C. Keaton acted as an agent for the Company. Instead, the facts convey the clear conclusion that Mayor W. C. Keaton acted to protect what in his view was the best interest of Hohenwald and its people whom he represented. The Board’s order erroneously finds that the Mayor was representing the Company instead of his own community.
The majority view that Keaton acted as the Company’s agent is based upon findings of the Board that he and Sam Siegel were friends; that Keaton obtained a list of the names and addresses of the employees from the Company; that he had copies of the newspaper editorial and his advertisement circularized to plant employees; that a parallelism existed between the Mayor’s and the Company’s statements; that the Company told its employees what was common knowledge, i. e., that the plant was a cooperative venture of the Company and the town and county.
Keaton had been the driving force for industrialization of the Hohenwald area. His statements at the Civic Club meeting in February, 1963, indicate his view that the only way Hohenwald could attract industry was to keep organized labor out of the area. Thus, Keaton was interested in opposing unionization of the plant because he felt that it would destroy Hohenwald’s ability to attract industry. In point of fact, the need to attract industry was the “only” reason he ran for mayor.
Pursuant to Keaton’s interest in attracting industry, he helped negotiate with the Company a 20-year lease-purchase contract which provided municipally subsidized financing for the construe*1217tion of the Company’s factory. As a result of this activity, Keaton and Sam Siegel became good friends.
The Board concedes in its Brief that Keaton “customarily received information about the plant’s industrial make-up whenever he wished. * * * ”
The Company asked no questions and was given no reason for Keaton’s request for the list of employees. There is no evidence whatever that the Company knew Keaton’s purpose in obtaining the list. Nor is there any evidence that the Company was aware of the content of either the editorial or the advertisement prior to their publication. On the contrary, the uncontradicted evidence indicates that Keaton prepared and paid for the advertisement and for its distribution and that of the editorial.
Under such circumstances and in view of the fact that the advertisement was signed by Keaton, it would be unreasonable to require the Company to disavow what the Mayor did and said.
The uncontradieted proof is that Keaton acted independently of the Company for what he considered to be the best interest of his community. So far as this record indicates, he never revealed his plans to the Company. The execution of those plans and the cost thereof were his own. The Company initiated nothing and it encouraged nothing. The Company in this case is held liable for Keaton’s action simply because it happens to have been beneficial to the Company in its attempt to avoid unionization. Certainly the Company was not obligated to disavow the statements of a public official simply because his statements happened to coincide with the Company’s view of its own interest. Nor should it be held that a public official can not freely express his views on matters of public interest when those views are his own and are not the result of solicitation by or connivance with the party in whose favor they are made.
Although Keaton may have been mistaken in his belief of what was best for the community, and even though the Company may have benefited indirectly from his statements, Keaton did not purport or intend to act for the Company. Even under the Act’s relaxed agency requirements, this record is devoid of evidence sufficient to show an agency relationship between Keaton and the Company. The Act cannot, however, relax the First Amendment rights of a public official to free speech. Cf., Garrison v. Louisiana, 379 U.S. 64, 85 S.Ct. 209, 13 L.Ed.2d 125 (1964). Nor are these constitutional rights lessened because the Board has labeled the Mayor an agent of the Company.
The other matter which in my judgment is wholly wrong, is the Board’s order insofar as it pertains to Keaton. The Trial Examiner recommended an order requiring the Company and Keaton as Mayor to cease and desist from the unfair labor practices found, and from interfering with, restraining or coercing employees in the exercise of their Section 7 rights. The Board’s order, however, is against the Company and Keaton as former Mayor, since his term of office as Mayor had expired. Apparently Keaton is now being penalized as an individual for what he did and said in his capacity as Mayor and without any finding that after his term of office as Mayor had expired he continued individually to act as agent for the Company. In my opinion, the Board is without power to impose consequences on an individual in his later life for what he did in his capacity as a public official.
The Board’s finding against the Company is premised on the combined activities of Company agents and of Mayor Keaton.
I would deny enforcement of the order of the Board against Keaton and remand to the Board for consideration of the sufficiency of the evidence to support a finding of an unfair labor practice against the Company without regard to Mayor Keaton’s activities.
*1218Appendix “A”